DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke et al. (hereinafter “Pehlke”, US Pat No. 6,960,956) and in view of Harper et al. (hereinafter “Harper”, US Pat No. 2015/0382307).
As per claim 1, Pehlke discloses a device (see fig. 1-8), comprising a power amplifier (see fig. 4/no. 10 and fig. 5/no. 510, fig. 6/no. 610, fig. 7/no. 710, fig. 8/no. 810); an antenna (see at least fig. 4/no. 40) coupled to the power amplifier via a signal 
Pehlke disclosed, in the background of the reference, that the voltage standing wave ratio VSWR presented to the power amplifier to be high enough to cause damaging voltages and/or currents at the power amplifier's output and wherein the VSWR may be caused by a variety of factors, for example when the terminal is moved near a user's body or near reflective or shielding structures (see col. 1/ln. 19-35) but in the body of the reference, Pehlke does not explicitly disclosed that the measured VSWR indicating a human body presence in near field proximity to the antenna. However, such claimed limitation is well-known in the art, wherein Harper disclosed such measured VSWR that indicated the proximity of a human’s body (see fig. 1, 101, abstract and at least 0012-0014) and decrease the power amplifier gain when human body is presence  near the proximity and increase the gain of the power amplifier when the human body is not presence within the proximity (see 0009, 0012, 0014-0015, 0017-0018, 0025, and at least 0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Pehlke to adopt the teaching of Harper so that the RF power output may be adjusted for an appropriate Specific Absorption Rate level.

As per claims 5 and 18, as rejected above in claim 1, the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed reducing a power output of the power amplifier in response to the VSWR exceeding a VSWR threshold (see Harper, fig. 7, 708 & 710).
As per claims 6 and 19, the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed that the VSWR threshold is a programmable value (see Harper, 0016 and at least 0027, such acceptable VSWR condition can be programmed).
As per claim 7, as rejected above in claim 1, the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed reducing a power output of the power amplifier by an adjustment amount, the adjustment amount based on the VSWR (see Harper, fig. 6, 608 & 610).
As per claim 8, see rejection above in claim 1.
As per claim 10, as rejected above in claim 1, the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed adjusting a power supplied of the power amplifier to a pre-calibrated level in response to identifying the 
As per claim 11, , the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed that the threshold is a programmable value (see Harper, 0014, 0017-0019, and at least 0027, such testing and/or experiments for acceptable conditions/value are stored in an accessible table format).
As per claim 14, see rejection above in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the RF power control via VSWR detection for wireless device of .
As per claims 3, 13, and 16, the RF power control via VSWR detection for wireless device of Pehlke and Harper further disclosed such method of identifying the VSWR based on the reflected power signals transmitted to the antenna along the signal path (see rejection above in claim 2) but does not explicitly disclosed identifying a reflection coefficient based on the reflected signal and identifying the VSWR based on the reflection coefficient. However, Forrester disclosed such teaching of identifying a reflection coefficient and identifying the VSWR based on the reflection coefficient (see col. 4/ln. 53-col. 5/ln. 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the RF power control via VSWR detection for wireless device of Pehlke and Harper to incorporate such Forrester’s teaching in order to accurately adjust the gain of the transmission power.
As per claims 4 and 17, the RF power control via VSWR detection for wireless device of Pehlke, Harper, and Forrester further disclosed detecting the reflected signal at a directional coupler (see at least Pehlke, fig. 4/no. 411 & 412 and see at least Forrester, fig. 17/no. 607) in the signal path, and using radio frequency detector (see Pehlke, at least fig. 4/no. 414b and see Forrester, at least fig. 16/no. 624) to rectify the reflected signal.
As per claim 20, the RF power control via VSWR detection for wireless device of Pehlke and Harper do not specifically disclose reducing a power output of the power amplifier by an adjustment amount, the adjustment amount based on the magnitude of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the RF power control via VSWR detection for wireless device of Pehlke and Harper and in view of Von Novak et al. (hereinafter “Von Novak “, US Pat No. 2010/0217553).
As per claim 9, as rejected above in claim 1, the RF power control via VSWR detection for wireless device of Pehlke and Harper does not explicitly disclose adjusting a power supplied to the power amplifier by a first amount in response to identifying the proximity is within a first proximity threshold; and adjusting the power supplied the power amplifier by a second amount in response to identifying the proximity is within a second threshold. However, Von Novak disclose such method of adjusting power levels based upon the determined the user’s proximity (see at least 0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the RF power control via VSWR detection for wireless device of Pehlke and Harper to incorporate such teaching, as taught by Von Novak, in order to accurately adjust the transmission power for an appropriate Specific Absorption Rate level.
Response to Arguments
Applicant's arguments filed on 08/10/21 have been fully considered but they are not persuasive.
The Applicant’s stated that “Harper does not remedy this deficiency. In particular, Harper is silent regarding “increasing the gain of the power amplifier in response to the VSWR indicating that the human body presence is no longer in near field proximity to the antenna, as in amended claim 1”, In response to the Applicant, Harper disclosed such measured VSWR that indicated the proximity of a human’s body (see fig. 1, 101, abstract and at least 0012-0014) and decrease the power amplifier gain when human body is presence  near the proximity and increase the gain of the power amplifier when the human body is not presence within the proximity (see 0009, 0012, 0014-0015, 0017-0018, 0025, and at least 0032). Therefore, the rejection is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

November 20, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643